                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

VINCENT HEGAR,

       Plaintiff,                                           Civil Action No. 19-CV-12084

vs.                                                         HON. BERNARD A. FRIEDMAN

R. LUCAS,

      Defendant.
_________________/

                     ORDER ACCEPTING AND ADOPTING
             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

               This matter is presently before the Court on plaintiff’s motion for partial summary

judgment [docket entry 38] and defendant’s motion for summary judgment [docket entry 40].

Magistrate Judge David R. Grand has submitted a Report and Recommendation (“R&R”) in which

he recommends that plaintiff’s motion be denied and that defendant’s motion be granted. Neither

party has filed objections to the R&R, and the objection period has expired. The Court has reviewed

the complaint, the motion papers, and the R&R, and agrees with the magistrate judge’s analysis and

recommendations. Accordingly,



               IT IS ORDERED that Magistrate Judge Grand’s R&R is hereby accepted and

adopted as the findings and conclusions of the Court.



               IT IS FURTHER ORDERED that plaintiff’s motion for partial summary judgment

is denied.
             IT IS FURTHER ORDERED that defendant’s motion for summary judgment is

granted.



                                      s/Bernard A. Friedman
                                      BERNARD A. FRIEDMAN
Dated: May 4, 2021                    SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                        2
